t c memo united_states tax_court erin mullin petitioner v commissioner of internal revenue respondent docket no filed date erin mullin pro_se g michelle ferreira for respondent memorandum opinion carluzzo special_trial_judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to trade_or_business expense deductions for home_office expenses and interest_paid on student loans background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in san francisco california petitioner holds undergraduate and graduate degrees in clinical psychology she received her bachelor’s degree from barnard college in she received her master’s degree and ph d from the university of michigan in and respectively from through she amassed over dollar_figure in student loans approximately dollar_figure of her student loans relate to the educational expenses_incurred for her bachelor’s and master’s degrees the balance of the loans relate primarily to expenses she incurred for personal therapy that she was required to take as a ph d candidate as of date the outstanding balance on her student loans was dollar_figure during she paid dollar_figure of interest on these loans during petitioner was employed as a development specialist by bay area addiction and treatment inc in san francisco california the clinic typically she worked at the clinic from monday through friday from a m until p m the income she earned from the clinic is reported as wages on her federal_income_tax return and the expenses she incurred as an employee of the clinic are deducted as miscellaneous expenses on a schedule a itemized_deductions included with that return in addition to her employment with the clinic during petitioner also offered services as a clinical psychologist through her private practice she met with her private-practice patients two afternoons per week at an office that she rented for that purpose in a commercial medical building the income and expenses including the office rental expense attributable to her private practice are reported on a schedule c profit or loss from business included with her return during petitioner lived ina small approximately square feet rented apartment in san francisco the apartment the only entry to the apartment is through a door that leads to a short entryway there is a closet on the left of the entryway and a bathroom on the right of the entryway the entryway opens into an open area approximately feet by feet that is furnished with at least a desk and a couch to the right of this open area is a dining area and a kitchen each approximately feet by feet getting to the kitchen from the bathroom and vice versa requires going through the dining area the open area adjacent to the entryway and the entryway petitioner used the telephone in her apartment to schedule appointments with or otherwise speak to her private-practice patients and professional colleagues she also maintained and q4e- stored her business records and professional reading materials there she did not meet with any of her patients at the apartment petitioner’s federal_income_tax return was timely filed various deductions claimed on her return were disallowed by respondent in the notice_of_deficiency but the parties are now in agreement with respect to those adjustments discussion petitioner now claims that she is entitled to deductions for one-quarter of the rent and utilities paid for the apartment the home_office expenses because she used the apartment for business purposes in her private practice she also now claims that she is entitled to a deduction for the interest_paid during that relates to the portion of her student_loan attributable to obtaining her ph d ’ because that interest was paid in connection with educational expenses that were deductible as trade_or_business_expenses deduction for home_office expenses during petitioner spoke over the telephone with patients and professional colleagues from her apartment she scheduled appointments from her apartment she maintained and stored business records there and she read professional ' petitioner estimates that percent of the student loans were made to obtain her ph d - - materials there she did not however meet with any of her patients at the apartment she rented separate office space ina commercial medical building for that purpose sec_162 generally allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_280a however provides that deductions otherwise allowable to an individual are generally not allowed with respect to the use of a dwelling_unit used by the individual as a residence during the taxable_year petitioner’s apartment a dwelling_unit for purposes of sec_280a was used as her residence during sec_280a f exceptions to the general_rule set forth in sec_280a nevertheless permit a deduction if a portion of the residence is exclusively used on a regular basis as either the principal_place_of_business for any trade_or_business of the taxpayer or as a place of business which is used by patients in meeting or dealing with the taxpayer in the normal course of his trade_or_business sec_280a a and b given the size and layout of petitioner’s apartment we fail to see how any portion of it could have been used exclusively for business unless otherwise indicated section references are to the internal_revenue_code in effect for and rule references are to the tax_court rules_of_practice and procedure purposes see cook v commissioner tcmemo_1997_378 the area of the apartment used for business purposes was also the main passageway through the apartment furthermore we have serious doubts whether petitioner’s apartment qualifies as the principal place of her private practice see 506_us_168 113_tc_106 nor did petitioner use the apartment to meet with her private-practice patients consequently petitioner is not entitled to a deduction for the home_office expenses deduction for interest on student loans during petitioner paid interest on student loans made in connection with pursuing and obtaining her undergraduate and graduate degrees she now claims that she is entitled to a deduction for a portion of that interest in general there is allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness sec_163 nevertheless an individual is not entitled toa deduction for personal_interest see sec_163 certain interest including interest_paid or accrued on indebtedness properly allocable to a trade_or_business other than a trade_or_business of performing services as an employee is not personal - interest sec_163 a the deductibility as a business_expense of interest on a loan obtained for educational expenses depends at least in part upon whether the educational expenses themselves are deductible business_expenses see holmes v commissioner tcmemo_1993_387 petitioner has not established that any expenses she incurred to obtain her ph d which are at least in part the expenses to which the student_loan interest relates were deductible education expenses see sec_1_162-5 income_tax regs consequently she is not entitled to deduct as a trade_or_business expense any portion of the interest_paid in on her outstanding student loans see holmes v commissioner supra to reflect the foregoing and to take into account the stipulation of settled issues decision will be entered under rule sec_221 allowing a deduction for interest_paid on educational loans was not in effect during the year in issue that section was added by the taxpayer_relief_act_of_1997 publaw_105_34 sec a 111_stat_806 effective for interest payments due and paid on any qualified_education_loan after date in addition sec_163 f was added later to clarify the fact that interest allowable as a deduction under sec_221 is not considered personal_interest see the omnibus consolidated and emergency supplemental appropriations act of publaw_105_277 stat effective as if included in the 1997_act
